DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07 October 2020 [hereinafter Response] has been entered, where:
Claims 1, 3, 5, 11, and 13 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claim Rejections - 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
6.	Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent 10255300 to Jhingran et al. [hereinafter Jhingran] in view of US Published Application 20170329660 to Salunke et al. [hereinafter Salunke], and further in view of US Published Application 20160078364 to Chiu et al. [hereinafter Chiu].
Regarding claim 1, Jhingran teaches [a] method comprising performing, by a server computer (Jhingran 2:58-59 teaches a server):
determining a dataset collected over a time period (Jhingran 2:34-37 teaches a collected set of event data (that is, determining a dataset collected over a time period));
determining a plurality of feature and label pairs associated with the dataset (Jhingran 12:65 to 13:10 & FIG. 11 teaches feature and label pairs associated with the dataset, where the feature [(spending)] for which attribute data is extracted (associated with the dataset) . . . and . . . attributes (that is, labels) have been established that include “$10,” “$20,” “$30,” and “$40.” (that is, determining a plurality of feature and label pairs associated with the dataset));
for each of the plurality of feature and label pairs:
determining whether a feature and label pair is significant (Jhingran 17:14-22 teaches, with respect to extracting profile feature attribute data from event data [(see Jhingran 12:65 to 13:10 & FIG. 11)], a pattern type of . . . events meets the threshold number of occurrences and is therefore significant enough to be used as attribute data for a profiling technique (determining whether the feature and label pair is significant)), . . . ; 
* * *
and initiating an action based on the set of predicted labels (Jhingran 18:60-64 teaches a highest ranked users may be sent relevant information (initiating an action based on the set of predicted labels)) that were predicted for the entity based on the updated training model (Jhingran 4:46-51 each profiling technique is configured to generate (that is, the updated training model) using the input attribute data. For example, a prediction target that a certain profiling technique is configured to for the entity) is likely to purchase a high-end vehicle given the input attribute data of the user's income range (that is, that were predicted for the entity based on the updated training model)).
Though Jhingran teaches the feature of profiling techniques comprising machine learning techniques, in which the profiling techniques are configured for updated training models, Jhingran, however, does not explicitly teach -
* * *
upon determining that the feature and label pair is significant, adding the feature and label pair to a training model; . . . 
* * *
But Salunke teaches -
upon determining that the feature and label pair is significant, adding the feature and label pair to a training model (Salunke ¶ 0073 teaches to identify behaviors that are statistically interesting (that is, significant); Salunke ¶ 0114, in this regard, teaches [a] change classification model is trained to classify changes in related metrics based on the metrics respective historical data (that is, adding the feature and label pair to a training model)); . . . . 
Jhingran and Salunke are from the same or similar field of endeavor. Jhingran teaches automatically extracting attribute data from the collected event data. Salunke teaches predictive correlation models trained to learn correlation patterns between different time-series over time. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the teachings of Jhingran pertaining to categorization prediction relative to an attribute with the predictive correlation model teachings of Salunke.
The motivation for doing so is for generation of metrics of interest in view of an overwhelming number of components and metrics to increase efficiency and reduce time-intensive tasks. (Salunke ¶ 0045).
Though Jhingran and Salunke teach the feature of thresholds and statistical significance relating to metrics associated with an entity, the combination of Jhingran and Salunke, however, does not explicitly teach -

. . . , wherein significant is when a probability that a label will occur given that the feature has occurred is greater than a threshold; 
* * *
after determining that the feature and label pair is significant, updating the training model based on the feature and label pair that is determined to be significant;
predicting a set of labels for the entity based on the updated training model;
* * *
But Chiu teaches -
for each of the plurality of feature and label pairs:
. . . , wherein significant is when a probability that a label will occur given that the feature has occurred is greater than a threshold (Chiu ¶ 0070 & Fig. 5 teaches that the purpose of the first model component, when applied, is when a probability that a label will occur given that the feature has occurred); Chiu ¶ 0112 teaches the combination-enumeration component 1110 can select combinations of increasing size, incrementally moving down the list of individual candidate items, e.g., by first selecting one item, then two, then three, etc. This manner of operation has the effect of incrementally lowering a threshold that determines whether an individual candidate item is to be included in a combination (that is, based on the score assigned to the candidate item by the first model component) (that is, wherein significant is when a probability that a label will occur given that the feature has occurred is greater than a threshold)); 
* * *
after determining that the feature and label pair is significant, updating the training model based on the feature and label pair that is determined to be significant (Chiu Fig. 5 teaches a component of a training system where:

    PNG
    media_image1.png
    856
    596
    media_image1.png
    Greyscale

Chiu ¶ 0075 teaches, referring to Fig. 5, [a] model-training component 514 generates the first model component (M1) using a computer-implemented machine learning process on the basis of the label information (computed by the label-generating component 506) and the feature information (computed by the feature-generating component 510). The model-training component 514 can use any algorithm, or combination of computer-implemented algorithms to perform the training task, including, but not limited to any of: a decision tree or random forest technique, a neural network technique, a Bayesian network technique, a clustering technique, etc. (that is, after determining that the feature and label pair is significant, updating the training model based on the feature and label pair that is determined to be significant));
predicting a set of labels for an entity (Chiu ¶ 0004 teaches applying the model component to generate . . . related items that are determined . . . to be related to the input item; that set may include or exclude the original input item as a part thereof. The model-application system then generates an output result based on the set of related items, and delivers that output result to an end user (that is, predicting a set of labels for an entity)) based on the updated training model (Chiu ¶ 0121 teaches a model-training component applies any type of computer-implemented machine-training technique to generate the second model component (M2) on the basis of the label information (generated by the label-generating component 1112) and the feature information (generated by the feature-generating component 1116) (that is, based on the updated training model));
* * *
Jhingran, Salunke, and Chiu are from the same or similar field of endeavor. Jhingran teaches automatically extracting attribute data from the collected event data. Salunke teaches predictive correlation models trained to learn correlation patterns between different time-series over time. Chiu teaches a model component to select a subset of related items from among the initial set of related items. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Jhingran and Salunke pertaining to categorization prediction relative to an attribute with the predictive correlation model changes of Salunke and the label prediction technique of Chiu.
The motivation for doing so is to produce a training set having relatively high quality. (Chiu ¶ 0050).
Regarding claim 2, the combination of Jhingran, Salunke and Chiu teaches all of the limitations of claim 1, as described above.
Jhingran teaches wherein determining the plurality of feature and label pairs associated with the dataset comprises:
determining a feature dataset based on a first subset of the dataset (Jhingran, 3:15-20 teaches bins of quantized values associated with one or more features (feature dataset) . . . to represent a characteristic of the input information (based on a first subset of the dataset)); 
determining a label dataset based on a second subset of the dataset (Jhingran 12:65 to 13:10 & FIG. 11 teaches feature and label pairs associated with the dataset, where the feature [(spending)] for which attribute data is extracted (associated with the dataset) . . . and . . . attributes (that is, labels) have been established (determining a label dataset based on a second subset of the dataset) that include “$10,” “$20,” “$30,” and “$40”), wherein the first subset corresponds to data collected at an earlier time within the time period than that of the data corresponding to the second subset (Jhingran 5:34-37 teaches [e]vent data comprising user actions with temporal aspects (e.g., timestamps and/or chronological sequences) associated with various users is collected from a variety of sources (the first subset corresponds to data collected at an earlier time within the time period than that of the data corresponding to the second subset)); and
determining the plurality of feature and label pairs that co-occur based on the feature dataset and the label dataset (Jhingran 15:43-44 teaches [i]nstances of co-occur) of events (the feature dataset and the label dataset) that are performed by various users may be grouped together).
Regarding claim 3, the combination of Jhingran, Salunke and Chiu teaches all of the limitations of claim 2, as described above.
Salunke teaches -
wherein determining that the feature and label pair, including a feature and a label, is significant further comprises:
determining a conditional probability of the label occurring in the dataset given the feature has occurred in the dataset (Salunke ¶ 0124 teaches, based on the analysis, the group analytic determines values and changes for each individual metric relative to the entire group (determining a conditional probability of the label occurring in the dataset given the feature has occurred)); and
determining that the conditional probability is greater than the probability of the label occurring in the dataset (Salunke ¶ 0102 & FIG. 5 teaches evaluation logic 112 may determine whether the goodness of fit score exceeds a threshold (determining that the conditional probability is greater than the probability of the label occurring in the dataset)).
Regarding claim 4, the combination of Jhingran, Salunke and Chiu teaches all of the limitations of claim 3, as described above. 
Jhingran teaches wherein determining the set of predicted labels for the entity comprises:
determining a set of features associated with the entity (Jhingran 2:31-33 teaches event data from one or more sources (entity) is collected. . . . [A] feature associated with a profiling technique is received (determining a set of features associated with the entity));
for each feature in the set of features:
determining a feature and label pair in the training model that includes the feature; and determining the label in the feature and label pair (Jhingran 12:65 to 13:10 & FIG. 11 teaches feature and label pairs associated with the dataset, where the feature [(spending)] for which attribute data is extracted (associated with the dataset) . . . and . . . attributes (that is, labels) have been established that include “$10,” “$20,” “$30,” and “$40.”).
Regarding claim 5, the combination of Jhingran, Salunke and Chiu teaches all of the limitations of claim 4, as described above.
Jhingran teaches wherein determining the set of predicted labels for the entity further comprises:
for each feature in the set of features:
determining multiple feature and label pairs in the training model that include the feature (Jhingran 12:65 to 13:10 & FIG. 11 teaches feature and label pairs associated with the dataset, where the feature [(spending)] for which attribute data is extracted (associated with the dataset) . . . and . . . attributes (that is, labels) have been established that include “$10,” “$20,” “$30,” and “$40.”); and
determining, from the multiple feature and label pairs, the feature and label pair that is associated with a largest conditional probability of the label occurring in the dataset given the feature has occurred in the dataset (Jhingran 4:44-47 teaches a prediction (that is, conditional probability) target (that is, a label) that a certain profiling technique is configured to generate is whether a user is likely to purchase a high-end vehicle (feature and label pair that is associated with the largest conditional probability of the label occurring in the dataset) given the input attribute data of the user's income range (determining, from the multiple feature and label pairs, the feature and label pair that is associated with the largest conditional probability of the label occurring in the dataset given the feature has occurred in the dataset)).
Regarding claim 6, the combination of Jhingran, Salunke and Chiu teaches all of the limitations of claim 1, as described above.
Salunke teaches wherein the dataset is a first dataset, further comprising:
determining a second dataset corresponding to data collected after the time period (Salunke ¶ 0054 teaches a correlation prediction model is generated from a set of metric data (determining a second dataset corresponding to data) that tracks a plurality of metrics across different target resources (collected after the time period)); and
evaluating the training model by determining a number of labels from the set of predicted labels occurring in the second dataset associated with the entity (Salunke ¶ 0055 correlation prediction models may be trained from and evaluated against the performance metrics to generate a set of analytic results).
Regarding claim 7, the combination of Jhingran, Salunke and Chiu teaches all of the limitations of claim 3, as described above.
Jhingran teaches - 
bucketizing data associated with the entity to determine bucketized values (Jhingran 3:34-38 teaches extracting attribute data from the collected event data includes determining an appropriate number of attribute bins (that is, buckets) to establish for a feature (bucketizing data associated with the entity to determine bucketized values));
generating combined bucketized values including the bucketized values (Jhingran 3:56-59 teaches a user record for a user's feature value is created in the extracted attribute data such that multiple (e.g., neighboring or adjacent) attribute bins are indicated as being associated with the user (generating combined bucketized values including the bucketized values)); and
storing the combined bucketized values (Jhingran 5:22-24 teaches [a]ttribute data storage 208 (storing) is configured to store the attribute data extracted by attribute data extraction engine 206 (storing the combined bucketized values)).
Regarding claim 8, the combination of Jhingran, Salunke and Chiu teaches all of the limitations of claim 7, as described above.
Jhingran teaches wherein bucketizing data associated with the entity comprises:
for each feature and label pair determined to be significant:
bucketizing the conditional probability of the label occurring in the dataset given the feature has occurred in the dataset (Jhingran 6:57-59 teaches [e]xamples of an attribute bin comprise a single value, a .
Regarding claim 9, the combination of Jhingran, Salunke and Chiu teaches all of the limitations of claim 8, as described above.
Jhingran teaches -
receiving a query for information associated with the entity (Jhingran 6:66-7:2 teaches if the feature queried the number of times that a user had purchased an item from a certain online store in the last month, then each attribute bin can be an integer number of items or a range of number of items (receiving a query for information associated with the entity));
obtaining the combined bucketized values (Jhingran 6:57-59 teaches [e]xamples of an attribute bin comprise . . . an aggregate value (obtaining the combined bucketized values) . . . ); and
determining the information based on the combined bucketized values (Jhingran 7:8-10 teaches determined that a plurality of events associated with a user in the set of event data corresponds to a first attribute corresponding to the feature (determining the information based on the combined bucketized values)).
Regarding claim 10, the combination of Jhingran, Salunke and Chiu teaches all of the limitations of claim 1, as described above.
Jhingran teaches wherein the action comprises sending one or more of a recommendation, an alert, or an offer to the entity (Jhingran 18:60-64 teaches a highest ranked users may be sent relevant information (e.g., promotional offers wherein the action comprises sending one or more of a recommendation, an alert, or an offer to the entity)).
Regarding claim 11, Jhingran teaches [a] server computer (Jhingran 2:58-59 teaches a server) comprising:
a processor (Jhingran 2:9-11 teaches a processor); and
a computer readable medium coupled to the processor, the computer readable medium comprising code executable to perform a method (Jhingran 1:63-66 teaches a computer readable storage medium; and/or a processor such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor) comprising:
determining a dataset collected over a time period (Jhingran 2:34-37 teaches a collected set of event data (determining a dataset collected over a time period));
determining a plurality of feature and label pairs associated with the dataset (Jhingran 12:65 to 13:10 & FIG. 11 teaches feature and label pairs associated with the dataset, where the feature [(spending)] for which attribute data is extracted (associated with the dataset) . . . and . . . attributes (that is, labels) have been established that include “$10,” “$20,” “$30,” and “$40.” (determining a plurality of feature and label pairs associated with the dataset));
for each of the plurality of feature and label pairs:
determining whether a feature and label pair is significant (Jhingran 17:14-22 teaches, with respect to extracting profile feature attribute data from event data [(see Jhingran 12:65 to 13:10 & FIG. 11)], a pattern type of . . . determining whether the feature and label pair is significant)), . . . ;
* * *
and initiating an action based on the set of predicted labels (Jhingran 18:60-64 teaches a highest ranked users may be sent relevant information (initiating an action based on the set of predicted labels)) that were predicted for the entity based on the updated training model.
Though Jhingran teaches the feature of profiling techniques comprising machine learning techniques, in which the profiling techniques are configured for updated training models, Jhingran, however, does not explicitly teach -
for each of the plurality of feature and label pairs:
* * *
upon determining that the feature and label pair is significant, adding the feature and label pair to a training model;
* * *
But Salunke teaches -
for each of the plurality of feature and label pairs:
* * *
upon determining that the feature and label pair is significant, adding the feature and label pair to a training model (Salunke ¶ 0073 teaches to identify behaviors that are statistically interesting (that is, significant). . . ; Salunke ¶ 0114, in this regard, teaches [a] change classification model is trained to classify adding the feature and label pair to a training model));
* * *
Jhingran and Salunke are from the same or similar field of endeavor. Jhingran teaches automatically extracting attribute data from the collected event data. Salunke teaches predictive correlation models trained to learn correlation patterns between different time-series over time. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the teachings of Jhingran pertaining to categorization prediction relative to an attribute with the predictive correlation model teachings of Salunke.
The motivation for doing so is for generation of metrics of interest in view of an overwhelming number of components and metrics to increase efficiency and reduce time-intensive tasks. (Salunke ¶ 0045).
Though Jhingran and Salunke teach the feature of thresholds and statistical significance relating to metrics associated with an entity, the combination of Jhingran and Salunke, however, does not explicitly teach -

* * *
. . . , wherein significant is when a probability that a label will occur given that the feature is greater than a threshold; 
* * *
after determining that the feature and label pair is significant, updating the training model based on the feature and label pair that is determined to be significant;
predicting a set of labels for an entity based on the training model;
* * *
But Chiu teaches -
for each of the plurality of feature and label pairs:
. . . , wherein significant is when a probability that a label will occur given that the feature has occurred is greater than a threshold (Chiu ¶ 0070 & Fig. 5 teaches that the purpose of the first model component, when applied, is to generate a score associated with each pairing of an input item and a particular candidate item. That score describes an extent of the candidate item's relevance (or lack of relevance) to the input item (that is, when a probability that a label will occur given that the feature has occurred); Chiu ¶ 0112 teaches the combination-enumeration component 1110 can select combinations of increasing size, incrementally moving down the list of individual candidate items, e.g., by first selecting one item, then two, then three, etc. This manner of operation has the effect of incrementally lowering a threshold that determines whether an individual candidate item is to be included in a combination (that is, based on the score assigned to the candidate item by the first model component) (that is, wherein significant is when a probability that a label will occur given that the feature has occurred is greater than a threshold)); 
* * *
after determining that the feature and label pair is significant, updating the training model based on the feature and label pair that is determined to be significant (Chiu Fig. 5 teaches a component of a training system where:

    PNG
    media_image1.png
    856
    596
    media_image1.png
    Greyscale

Chiu ¶ 0075 teaches, referring to Fig. 5, [a] model-training component 514 generates the first model component (M1) using a computer-implemented machine learning process on the basis of the label information (computed by the label-generating component 506) and the feature information (computed by the feature-generating component 510). The model-training component 514 can use any algorithm, or combination of computer-implemented algorithms to perform the training task, including, but not limited to any of: a decision tree or random forest technique, a neural network technique, a Bayesian network technique, a after determining that the feature and label pair is significant, updating the training model based on the feature and label pair that is determined to be significant));
predicting a set of labels for an entity (Chiu ¶ 0004 teaches applying the model component to generate . . . related items that are determined . . . to be related to the input item; that set may include or exclude the original input item as a part thereof. The model-application system then generates an output result based on the set of related items, and delivers that output result to an end user (that is, predicting a set of labels for an entity)) based on the updated training model (Chiu ¶ 0121 teaches a model-training component applies any type of computer-implemented machine-training technique to generate the second model component (M2) on the basis of the label information (generated by the label-generating component 1112) and the feature information (generated by the feature-generating component 1116) (that is, based on the updated training model));
* * *
Jhingran, Salunke, and Chiu are from the same or similar field of endeavor. Jhingran teaches automatically extracting attribute data from the collected event data. Salunke teaches predictive correlation models trained to learn correlation patterns between different time-series over time. Chiu teaches a model component to select a subset of related items from among the initial set of related items. Thus, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Jhingran and Salunke pertaining to Salunke and the label prediction technique of Chiu.
The motivation for doing so is to produce a training set having relatively high quality. (Chiu ¶ 0050).
Regarding claim 12, the combination of Jhingran, Salunke, and Chiu teaches all of the limitations of claim 11, as described above.
Jhingran teaches wherein the step of determining the plurality of feature and label pairs associated with the dataset in the method comprises:
determining a feature dataset based on a first subset of the dataset (Jhingran, 3:15-20 teaches bins of quantized values associated with one or more features (feature dataset) . . . to represent a characteristic of the input information (based on a first subset of the dataset));
determining a label dataset based on a second subset of the dataset (Jhingran 12:65 to 13:10 & FIG. 11 teaches feature and label pairs associated with the dataset, where the feature [(spending)] for which attribute data is extracted (associated with the dataset) . . . and . . . attributes (that is, labels) have been established (determining a label dataset based on a second subset of the dataset) that include “$10,” “$20,” “$30,” and “$40”), wherein the first subset corresponds to data collected at an earlier time within the time period than that of the data corresponding to the second subset (Jhingran 5:34-37 teaches [e]vent data comprising user actions with temporal aspects (e.g., timestamps and/or chronological sequences) associated with various users is collected from a variety of sources (the first subset corresponds to data collected at an earlier time within the time period than that of the data corresponding to the second subset)); and
determining the plurality of feature and label pairs that co-occur based on the feature dataset and the label dataset (Jhingran 15:43-44 teaches [i]nstances of the same sequence (co-occur) of events (the feature dataset and the label dataset) that are performed by various users may be grouped together).
Regarding claim 13, the combination of Jhingran, Salunke, and Chiu teaches all of the limitations of claim 12, as described above.
Salunke teaches -
wherein the step of determining that the feature and label pair, including a feature and a label, is significant in the method further comprises:
determining a conditional probability of the label occurring in the dataset given the feature has occurred in the dataset (Salunke ¶ 0124 teaches, based on the analysis, the group analytic determines values and changes for each individual metric relative to the entire group (determining a conditional probability of the label occurring in the dataset given the feature has occurred)); and
determining that the conditional probability is greater than the probability of the label occurring in the dataset (Salunke ¶ 0102 & FIG. 5 teaches evaluation logic 112 may determine whether the goodness of fit score exceeds a threshold (determining that the conditional probability is greater than the probability of the label occurring in the dataset)).
Regarding claim 14, the combination of Jhingran, Salunke, and Chiu teaches all of the limitations of claim 13, as described above.
Jhingran teaches wherein the step of determining the set of predicted labels for the entity in the method comprises:
determining a set of features associated with the entity (Jhingran 2:31-33 teaches event data from one or more sources (entity) is collected. . . . [A] feature associated with a profiling technique is received (determining a set of features associated with the entity));
for each feature in the set of features:
determining a feature and label pair in the training model that includes the feature ; and determining the label in the feature and label pair (Jhingran 12:65 to 13:10 & FIG. 11 teaches feature and label pairs associated with the dataset, where the feature [(spending)] for which attribute data is extracted (associated with the dataset) . . . and . . . attributes (that is, labels) have been established that include “$10,” “$20,” “$30,” and “$40.”).
Regarding claim 15, the combination of Jhingran, Salunke, and Chiu teaches all of the limitations of claim 14, as described above.
Jhingran teaches wherein the step of determining the set of predicted labels for the entity in the method further comprises:
for each feature in the set of features:
determining multiple feature and label pairs in the training model that include the feature (Jhingran 12:65 to 13:10 & FIG. 11 teaches feature and label pairs associated with the dataset, where the feature [(spending)] for which associated with the dataset) . . . and . . . attributes (that is, labels) have been established that include “$10,” “$20,” “$30,” and “$40.”); and
determining, from the multiple feature and label pairs, the feature and label pair that is associated with the largest conditional probability of the label occurring in the dataset given the feature has occurred in the dataset (Jhingran 4:44-47 teaches a prediction (that is, conditional probability)target (that is, a label) that a certain profiling technique is configured to generate is whether a user is likely to purchase a high-end vehicle (feature and label pair that is associated with the largest conditional probability of the label occurring in the dataset) given the input attribute data of the user's income range (determining, from the multiple feature and label pairs, the feature and label pair that is associated with the largest conditional probability of the label occurring in the dataset given the feature has occurred in the dataset)) .
Regarding claim 16, the combination of Jhingran, Salunke, and Chiu teaches all of the limitations of claim 11, as described above.
Salunke teaches wherein the dataset is a first dataset, wherein the method further comprises:
determining a second dataset corresponding to data collected after the time period (Salunke ¶ 0054 teaches a correlation prediction model is generated from a set of metric data (determining a second dataset corresponding to data) that tracks a collected after the time period)); and
evaluating the training model by determining a number of labels from the set of predicted labels occurring in the second dataset associated with the entity (Salunke ¶ 0055 correlation prediction models may be trained from and evaluated against the performance metrics to generate a set of analytic results).
Regarding claim 17, the combination of Jhingran, Salunke, and Chiu teaches all of the limitations of claim 13, as described above.
Jhingran teaches wherein the method further comprises:
bucketizing data associated with the entity to determine bucketized values (Jhingran 3:34-38 teaches extracting attribute data from the collected event data includes determining an appropriate number of attribute bins (that is, buckets) to establish for a feature (bucketizing data associated with the entity to determine bucketized values));
generating combined bucketized values including the bucketized values (Jhingran 3:56-59 teaches a user record for a user's feature value is created in the extracted attribute data such that multiple (e.g., neighboring or adjacent) attribute bins are indicated as being associated with the user (generating combined bucketized values including the bucketized values)); and
storing the combined bucketized values (Jhingran 5:22-24 teaches [a]ttribute data storage 208 (storing) is configured to store the attribute data extracted by attribute data extraction engine 206 (storing the combined bucketized values)).
Regarding claim 18, the combination of Jhingran, Salunke, and Chiu teaches all of the limitations of claim 17, as described above.
Jhingran teaches wherein the method further comprises:
for each feature and label pair determined to be significant:
bucketizing the conditional probability of the label occurring in the dataset given the feature has occurred in the dataset (Jhingran 6:57-59 teaches [e]xamples of an attribute bin comprise a single value, a range of values, an aggregate value, an incremental value, and a temporal value).
Regarding claim 19, the combination of Jhingran, Salunke, and Chiu teaches all of the limitations of claim 18, as described above.
Jhingran teaches -
receiving a query for information associated with the entity (Jhingran 6:66-7:2 teaches if the feature queried the number of times that a user had purchased an item from a certain online store in the last month, then each attribute bin can be an integer number of items or a range of number of items (receiving a query for information associated with the entity));
obtaining the combined bucketized values (Jhingran 6:57-59 teaches [e]xamples of an attribute bin comprise . . . an aggregate value (obtaining the combined bucketized values) . . . ); and
determining the information based on the combined bucketized values (Jhingran 7:8-10 teaches determined that a plurality of events associated with a user in determining the information based on the combined bucketized values)).
Regarding claim 20, the combination of Jhingran, Salunke, and Chiu teaches all of the limitations of claim 11, as described above.
Jhingran teaches wherein the action comprises sending one or more of a recommendation, an alert, or an offer to the entity (Jhingran 18:60-64 teaches a highest ranked users may be sent relevant information (e.g., promotional offers associated with ABC brand vehicles) (wherein the action comprises sending one or more of a recommendation, an alert, or an offer to the entity)).
Response to Arguments
7.	Applicant’s arguments with respect to claims 1-20 have been fully considered; Examiner responds below.
8.	Applicant argues, inter alia, that “Jhingran discloses that the highest ranked users are sent relevant information. However, this does not teach that the relevant information is sent based on the set of predicted labels that were predicted for the entity based on the training model.” (Response at p. 10 (emphasis in original)).
Examiner respectfully disagrees because Applicant appears to argue features not present in the claims. The Applicant’s claim merely recites the feature of “initiating an action based on the set of predict labels that were predicted for the entity based on the updated training model.” Without more, the BRI of the claim reads on the teachings of Jhingran. 
based on” connotes a loose relation of “initiating the action” with the “set of predicted labels.” In this regard, the BRI of the claim language extends to the features of Jhingran, as set out in detail in the rejections hereinabove. 
Though the Applicant’s Specification may recite features directed to “initiate an action based on the set of predicted labels [such as] communicating with other devices.” (PGPUB1 ¶ 0109 (“step 606”)), such are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
9.	Applicant argues with Fu, “there is no teaching or suggestion of determining whether a feature and label pair is significant and specifically, whether a probability that the label will occur given that the feature has occurred is greater than a threshold.” (Response at pp. 10-11 (emphasis in original)).
Examiner agrees in view of Applicant’s amendments. In this respect, the prior art reference of Chiu is cited as teaching this feature, as set out in detail with the rejections hereinabove.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
US Published Application 20140201126 to Zadeh et al.) teaches a correlation between the hidden / blocked objects and the blocking object. For example, a dark glass covering a person’s eye region has a strong correlation with the eyes. . . . [T]he value of feature / label is modified . . . by clamping the feature / label to the forced value.
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/K.L.S./
Examiner, Art Unit 2122

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Published Application 20180240020 to Maddan et al., entitled “Segmentation Platform,” filed 17 February 2017 [hereinafter PGPUB].